Rothrock, J.
I. The questions discussed by counsel pertaining to the lights and liabilities of the defendants under the contract, as to the correctness of the decree in ox-dering a sale of the right of way in satisfaction of the judgment, and as to the damages arising from the failure of the defendants to construct the cx’ossings being considered as part of the consideration of the contract, have all been determined adversely to the defendants in Yarner against these same parties. 55 Iowa, 677. It is unnecessary to repeat the grounds upon which that decision is based.
II. It is claimed by counsel for the appellants that one of the crossings provided for by the decree is fixed at a place where it will require an unnecessary expenditure to construct it. An. examination of the evidence satisfies us that it is the proper place for a “ suitable crossing,” as provided for in the contract. It is also urged that the damages found by the court are excessive. We think that under the evidence the amount is reasonable, and fairly within the bounds of the testimony as given by the witnesses.
As thex'e is nothing in the x*ecord indicating that this appeal was taken for delay, the defendants will be allowed ninety days after the filing of this opinion to constrxxct the crossings and passway for stock as provided in the decree of the *195court below. In default of their completion within that time, the special execution will issue. The decree of the Circuit Court is
Affirmed.